DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/23/2022.  Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the machine learning" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somers et al. (US 2021/0008456) (hereinafter “Somers”).
Regarding claim 1, in accordance with Somers reference entirety, Somers discloses a system (FIG. 1; 100 and para [0027] and thereinafter: “a computing environment 100 for triggering a particular runtime state of a video game, applying an exploratory rule set to the video game during the particular runtime state, or collecting game state data associated with the particular runtime state of the video game”) comprising: 
a processor (FIG. 1; 102 and FIG. 6; 20); and 
a non-transitory computer readable medium (para [0122] or FIG. 6; 40, 44, 46 and 48), coupled with the processor (20) (see FIG. 6 for connection details) and comprising processor readable and executable instructions (para [0122]: software code) that, when executed by the processor (20), cause the processor (20) to (paras [0062] to [0067]) : 
determine (inform) context information (rule sets) associated with a network node (102), wherein the context information (rule sets) comprises one or more rules (120 or 140) for configuring how the network node (102) is to collect data regarding the network node (102) (para [0064]: “A data collection rule can inform the user computing systems 102 of which data to collect, store or supply to the interactive computing system 130”) and wherein the network node (102) is on a first computer network (108) (see FIG. 1 for connection details of 102; 108; and 140); 
send (transmit) the context information (rule sets) to the network node (102), via the first computer network (108) (para [0062]: “the rule set distribution system 140 can transmit the rule sets to the user computing system 102 via data packets.”  Or FIG. 2; block 204 and para [0075]: “the user computing system 102 receives, over the network 108, one or more data packets corresponding to a data collection rule”); 
receive (feedback/obtain), from the network node (102), node information (game state data), wherein the node information (game state data) is collected by the network node (102) based on the one or more rules of the context information (rule sets) that the network node (102) received (para [0065]: “… the data collection rule can indicate to a user computing system 102 to collect, store, or communicate game state data that includes feedback related to application of a particular rule set during a particular runtime state.”  Moreover, para [0068]: “The rule set update system 150 can be configured to communicate with the user computing system 102 such that the rule set update system 150 can obtain game state data from the user computing system 102.” Or FIG. 2; block 208 and para [0077]: “the user computing system 102 communicates the game data to the interactive computing system 130, for example over the network 108”); and 
organize the node information (game state data) (para [0041]: “At least a portion of game data 114 can be stored … in the data store 134 … game application 110”), wherein the organized node information (game state data or game data) is displayed on a user interface (para [0057]: “Execution or performance of the user action by the game engine 112 may produce changes to the game state … state changes caused by the execution of the user actions may be recorded in the application data store 106 or data store 134 to facilitate persistency throughout the instance of the video game.” In addition, para [0110] and thereinafter, it is also disclosed the renderer, during the execution of the game application, generates frame for display to the user based on game data 514 and game state data 118).
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Somers also discloses wherein the context information (rule sets) is based on machine learning (para [0069]: “the rule set update system 150 can utilize artificial intelligence or machine learning principals, such as reinforcement learning, to “train” the rule sets”).
Regarding claim 5, in addition to features recited in base claim 4 (see rationales discussed above), Somers also discloses wherein the machine learning is based on a history of context information (historical data) sent to one or more of: the network node and other network nodes (102) (para [0071]: “In some cases, the rule set update system 150 may utilize one or more variables or parameters that can be combined using a mathematical algorithm to generate, develop, or update one or more rule sets based on game state data or historical data. The historical data can include previously acquired game state data. In some cases, historical data can include data received from one or more data sources, such as, for example, an application host system (not shown) or one or more user computing systems 102... data less than a year old").
Regarding claim 6, in addition to features recited in base claim 4 (see rationales discussed above), Somers also discloses wherein the context information (rule sets) is based context history information from a second computer network (more computing system 102) that is owned by a tenant that is different from the first computer network (102) (para [0071]: “In some cases, the rule set update system 150 may utilize one or more variables or parameters that can be combined using a mathematical algorithm to generate, develop, or update one or more rule sets based on game state data or historical data. The historical data can include previously acquired game state data. In some cases, historical data can include data received from one or more data sources, such as, for example, an application host system (not shown) or one or more user computing systems 102... data less than a year old").
Regarding claim 7, in addition to features recited in base claim 4 (see rationales discussed above), Somers also discloses the node information is based on a hierarchical tree (large number of data points) of parameters associated with a status (historical information associated with a particular game application 110) of the network node (102), and the hierarchical tree of parameters further clarifies the status of the network node (102) in real-time (not limited in type or similarity) (para [0071]: “… the historical data may include a large number of data points, such as millions of data points, which may be aggregated into one or more data sets. In some cases, the historical data may be accessed from the data store 134. In some embodiments, the historical data is limited to historical information associated with a particular game application 110, but in other embodiments, the historical data may include information from one or more other video games. In some cases, the other video games are similar (for example, the same genre, the same theme, the same or similar types of objectives, and the like). In other cases, the video games that provide the historical data are not limited in type or similarity. Further, in some embodiments, one or more subsets of the historical data may be limited by a date restriction, such as for example, limited to include only data from the last 6 months, data that is between 3-6 months old, or data less than a year old").
Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Somers also discloses wherein the one or more rules dynamically disables and/or enables one or more data collection elements in the network node (102) (para [0038]: “Rule sets can be applied by the game engine 112 to control characters, the environment, execution of the gameplay, how the game progresses, or other aspects of gameplay.” Such teaching is corresponding to the claimed limitation in the present condition).
As per group claims 9 and 12-16, the claims call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 1 and 4-8, respectively.  Thus, they are anticipated by Somers for the same rationales applied to apparatus claims 1 and 4-8 as discussed above.
As per claims 17-20, the claims call for instructions stored thereon a non-transitory computer readable medium having limitations variously and essentially mirrored functional limitations of claims 1, 4+5, 4+6, and 4+7, respectively.  Thus, they are anticipated by Somers for the same rationales applied to apparatus claims 1, 4+5, 4+6, and 4+7 as discussed above.

Allowable Subject Matter
Claims 2-3 and  10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 9, and further limits with novel and unobvious limitations of "wherein: the network node comprises a plurality of network nodes, the context information is sent to the plurality of network nodes, the received node information comprises node information from the plurality of network nodes, and the organized node information is organized based on the node information from the plurality of network nodes, wherein the plurality of network nodes are in a plurality of different networks and wherein the context information that is sent to the plurality of network nodes in the plurality of different networks comprises individual tenant context information for each of the plurality of network nodes in the plurality of different networks, and wherein, for each of the plurality of network nodes, the individual tenant context information comprises information regarding a user or owner of a respective network node," as recited in claims 2 and 10; and  "wherein: the network node comprises a plurality of network nodes, the context information is sent to the plurality of network nodes, the received node information comprises node information from the plurality of network nodes, and the organized node information is organized based on the node information from the plurality of network nodes, and wherein the context information is different for two or more of the plurality of network nodes and wherein the one or more rules are different for the two or more of the plurality of network nodes," as recited in claims 3 and 11, structurally and functionally interconnected in a manner as claimed.

Response to Arguments
Applicant’s arguments with respect to the amended claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfuntner et al. (US 8,346,743).
Roh et al., A Survey on Data Collection for Machine Learning A Big Data - AI Integration Perspective, arXiv, 20 pages, August 12, 2019.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 10, 2022